Case 7:19-mj-00899 Document 1 Filed on 04/20/19 in TXSD Page 1 of 1

x-\o ‘)1 (Re\; 8/01) Criininalc<nnplainc §

United States District Court

SOUTHERN DI STRICT OF l TEXAS
_MCALLEN DIVISION

 

u,NlTED sTATEs or.AM_EmCA
` Y- . , CRIMINAL CoMPLAINT
Rigoberto Tovar-Velasquez `
` ' Case Number: M-19-0899-M

|AE YOB: 1979
Mexico
t Nnme and Address ol`Dcfendnn\)

|, the undersigned complainant being duly swom state the following is true and correct to the best ot` my

knowledge and belief. On or about April 19, 2019 in Hidalqo CQunty, in

`th`e ' ’ ' Southern District of l l ` |ex`a§
(T) ack Slalulol`y Langu_a_ge of Oj]en.sc) l
being then and there an alien who had previously been deported from the United States to Mexico m pursuance oflaw, and thereafter

was found near Mission, Texas, within the Southern District of Texas, the Attorney General ofthe United States and/or the Secretary
of Home|and Security, not theretofore having consented to a_reapplication by the defendant for'admission into the United States;

in violation ot` Title __8__ United States Code, Section(s) 1326 felony)
l further state that l am a(n) S__enior Patrol Agent and that this complaint is based on the '
following facts:

 

Rigoberto Tovar-Velasquez was encountered by Border Patrol Agents near'Mission, Texas on April l9, 20]9. _The investigating agent
established that the`Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 19, 2019, near Hida|go, Texas. Record checks revealed the Defendant was formally
Deport`ed/Exc|uded from the United States on Decembcr 27, 2018 through Harlingen, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or _the Secretary of
Homeland Securit`y. On April 23, 2010, the defendant was convicted of Kidnapping and sentenced to ten (10) years confinement with

' ten (10) years probation. - ~ .

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on April 20, 20]9.

Continued_on‘the attached sheet and made apart of this complaint l . EYes |ENo

Submitted by reliable electronic means, sworn-to and attested

telephomca||y per Fed. R. Cr.P.4.1, and probab|e\cause found on: ,Sl Ke"en Meador

 

April 20, 2019 Q 'Z'. W”./a.
u

 

Juan F`. Alanis _ , U.S. Magistrate Judge ~, _ -
Name and-Title of 'J_udicial Office`r. ' 7 ' Signature of Ju'di<_:ia| Oft`lcer

 

